PER CURIAM.
Because this Court does not interpret the trial court’s order imposing a temporary injunction as determining, or expressing any opinion upon, the ultimate substantive issue now pending before the trial court on the merits of the case, we affirm the trial court’s order granting a temporary injunction.
When the order of affirmance becomes final, the trial court is vested with the authority to vacate, to amend, to retain in full force and effect, or to enter any other appropriate order with respect to the subject of this appeal.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES and ADAMS, JJ., concur.